Citation Nr: 0103697	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  96-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability secondary to service-connected arthrofibrosis of 
the left knee, to include the issue of whether rating action 
of November 17, 1994 became final.  

2.  Entitlement to service connection for a right hip 
disability secondary to service-connected arthrofibrosis of 
the left knee, to include the issue of whether rating action 
of November 17, 1994 became final.  

3.  Entitlement to a rating in excess of 30 percent for 
service-connected arthrofibrosis of the left knee prior to 
April 24, 1998, to include the issue of whether rating action 
of November 17, 1994 became final. 

4.  Entitlement to a rating in excess of 40 percent for 
service-connected arthrofibrosis of the left knee with 
ankylosis from April 24, 1998.  

5.  Entitlement to a rating in excess of 10 percent for 
service-connected adjustment disorder with depressed mood 
prior to April 24, 1998, to include the issue of whether 
rating action of November 17, 1994 became final.  

6.  Entitlement to a rating in excess of 30 percent for 
service-connected adjustment disorder with depressed mood 
from April 24, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from May 1984 to November 
1990.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 1994 rating decision which 
denied service connection for right knee and right hip 
disabilities secondary to the service-connected left knee 
disability, and denied increased ratings for service-
connected arthrofibrosis of the left knee, then rated 30 
percent disabling, and adjustment disorder, then rated 10 
percent disabling.  In August 1998, a hearing was held at the 
RO before Iris S. Sherman, who is a member of the Board 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(a) (West Supp. 2000).  
At that time, the undersigned member of the Board indicated 
that there was some question as to the timeliness of the 
veteran's appeal.  The Board remanded the matter to the RO in 
October 1999, to include the issue of whether a timely 
perfected appeal to the November 1994 rating action had been 
received.  Thereafter, in a Supplemental Statement of the 
Case issued in March 2000, the RO found that a timely appeal 
had not been received.  

By rating action in May 2000, the RO assigned increased 
ratings to 40 percent for service-connected arthrofibrosis of 
the left knee with ankylosis, and to 30 percent for 
adjustment disorder, each effective from April 24, 1998.  


FINDING OF FACT

The November 17, 1994 rating action that denied secondary 
service connection for right knee and hip disabilities, and 
denied increased ratings for service-connected arthrofibrosis 
of the left knee and adjustment disorder, did not become 
final.  


CONCLUSION OF LAW

The November 17, 1994 rating decision that denied secondary 
service connection for right knee and hip disabilities and 
increased ratings for service-connected arthrofibrosis of the 
left knee and adjustment disorder is not final.  38 U.S.C.A. 
§§ 7105 (West 1991); 38 C.F.R. §§ 3.103, 20.1103 (2000); 
Hayre v. West, 188 F.3d 1327, 1331-32 (Fed. Cir. 1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By rating action in November 1994, the RO denied service 
connection for right knee and right hip disabilities 
secondary to service-connected arthrofibrosis of the left 
knee and increased ratings for arthrofibrosis of the left 
knee and adjustment disorder.  The veteran was notified of 
this decision and of his appellate rights by letter dated in 
December 1994.  

In a letter received in December 1994, the veteran indicated 
that he wished to provide testimony at a personal hearing at 
the RO as soon as possible concerning the pain and suffering 
due to his injury.  The evidentiary record indicates that no 
action was taken by the RO to schedule the veteran for a 
personal hearing as requested.  

A notice of disagreement to the November 1994 rating decision 
was received in May 1995, and a Statement of the Case (SOC) 
was issued in June 1995.  A VA Form 9 was received from the 
veteran in February 1996.  The veteran did not offer any 
argument or details concerning the issues addressed in the 
November 1994 rating decision, but did indicate that he 
wanted a personal hearing before a member of the Board at the 
RO.  

A Travel Board hearing before the undersigned member of the 
Board was held at the RO in August 1998.  At that time, the 
Board member indicated that there appeared to be some 
question as to the timeliness of the veteran's appeal from 
the November 17, 1994 rating decision.  

In October 1999, the Board remanded the matter to the RO for 
consideration of whether a timely appeal to the November 17, 
1994 rating decision had been received, to provide the 
veteran and his representative with the laws and regulations 
pertaining to the question of timeliness of the appeal, and 
to afford the veteran an opportunity to present any 
additional evidence or argument on this matter.  

In a Supplemental Statement of the Case issued in March 2000, 
the RO found that a timely appeal had not been received.  

By letter dated in September 2000, the Board requested that 
the veteran indicate whether he still wished to have a 
personal hearing at the RO.  The veteran responded in October 
2000 that he wanted an RO hearing.  

Analysis

The VA appeals process is established by 38 U.S.C.A. § 7105.  
Paragraph (a) provides that "[a]ppellate review will be 
initiated by a Notice of Disagreement and completed by a 
Substantive Appeal after a Statement of the Case (SOC) is 
furnished as prescribed in this section."  The regulations 
pertaining to the time limit in which a substantive appeal 
must be filed are as follows:

(b) Substantive Appeal.  Except in the 
case of simultaneously contested claims, 
a Substantive Appeal must be filed within 
60 days from the date that the agency of 
original jurisdiction mails the Statement 
of the Case to the appellant, or within 
the remainder of the 1-year period from 
the date of mailing of the notification 
of the determination being appealed, 
whichever period ends later.  The date of 
mailing of the Statement of the Case will 
be presumed to be the same as the date of 
the Statement of the Case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed.  

38 C.F.R. § 20.302 (b) (2000).

Pursuant to the cited regulations, a timely substantive 
appeal was not received in this case within one year from the 
date of notification of the November 17, 1994 rating decision 
which denied the veteran's claims or within 60 days following 
the issuance of the statement of the case.  However, where VA 
has failed to procedurally comply with statutorily mandated 
requirements, a claim does not become final for purposes of 
appeal.  See the recent court case of Hayre v. West, 188 F.3d 
1327, 1331-32 (Fed. Cir. 1999) wherein the United States 
Court of Appeals for the Federal Circuit held that a breach 
of the duty to assist in obtaining pertinent SMR's 
specifically requested by a claimant would vitiate the 
finality of the RO decision.  

In this case, no action was taken on the veteran's December 
1994 request for a personal hearing at the RO.  The 
regulations provide that every claimant has the right to a 
hearing.  The regulations further provide that as proceedings 
before VA are ex parte in nature, it is the obligation of VA 
to assist a claimant in developing the facts pertinent to the 
claim.  38 C.F.R. § 3.103(a) (2000).  The Board finds that 
the RO's failure to provide the veteran with a hearing, a 
right provided by regulation, amounted to a "grave 
procedural error" that tolled the time limit for filing a 
substantive appeal.  Hayre v. West, 188 F.3d 1327, 1331-32 
(Fed. Cir. 1999).  Accordingly, the Board finds that the 
November 17, 1994 rating decision did not become final, and 
that there is a pending appeal of all issues addressed in 
that rating decision.  


ORDER

The November 17, 1994 rating decision that denied secondary 
service connection for right knee and hip disabilities and 
increased ratings for service-connected arthrofibrosis of the 
left knee and adjustment disorder is not final.  


REMAND

In light of the decision above, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

As indicated above, the veteran indicated in a letter 
received in December 1994 that he wanted a hearing before a 
hearing officer at the RO.  While the veteran was afforded a 
Travel Board before the undersigned member of the Board in 
August 1998, he was never scheduled for a hearing before the 
RO nor did he withdraw his request for an RO hearing.  As the 
veteran recently clarified that he still wanted a hearing 
before a hearing officer at the RO in Columbia, SC, the 
appeal must be referred back to the RO for appropriate 
action.  

Additionally, during the pendency of this appeal, there has 
been a significant change in the law.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to its duty-to-assist obligation, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, and 5103A).  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran-appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

Regarding the claim for an increased rating for the left knee 
disability, the Board notes that although the veteran was 
recently examined by VA for rating purposes in March 2000, 
the examiner did not provide sufficiently detailed 
information to assess the degree of functional impairment 
under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In DeLuca, the Court found that the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  The Court remanded the case to 
the Board to obtain a medical evaluation that addressed 
whether pain significantly limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  Any examination for rating purposes must be 
expressed in terms of the degree of additional range-of-
motion loss due to any pain on use, incoordination, weakness, 
fatigability, or pain during flare-ups.  DeLuca.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.  

The recent VA examination report in March 2000 indicated that 
the veteran's left knee was completely ankylosed at 10 
degrees of flexion.  However, the examiner went on to state 
that the veteran could not extend or flex the left knee to 
greater than 10 degrees.  It is not clear if the veteran's 
left knee is factually ankylosed or whether the examiner was 
offering an opinion that limitation of motion is commensurate 
with ankylosis to 10 degrees.  Furthermore, the examiner did 
not offer any opinion concerning the relationship, if any, 
between the veteran's current right knee and hip disabilities 
to his service-connected left knee disability.  Therefore, 
another examination should be undertaken to determine the 
current severity of the service-connected left knee 
disability, including consideration of the holding in DeLuca.  
Additionally, an opinion as to the relationship, if any 
between the veteran's right knee and hip disabilities to his 
service-connected left disability should be obtained.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that service connection may be granted on a 
secondary basis where a service connected disability is 
aggravating a nonservice-connected disability.  Accordingly, 
the RO should consider the issue of secondary service 
connection, to include the holding in Allen.  

Regarding the issue of an increased rating for the veteran's 
service-connected adjustment disorder, the Board notes that 
the veteran's appeal arises from a claim filed in August 
1994.  The regulations governing the rating of psychiatric 
disabilities were revised effective November 7, 1996.  
Inasmuch as the Board has found that the November 1994 rating 
action is not final, the claim for an increased rating is 
still pending.  The Court has indicated that when a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); White v. Derwinski, 1 Vet. App. 519, 521 (1991).  

Therefore, the claim for increase must be remanded to the RO 
for additional examination and for consideration of the 
regulatory changes dealing with the pertinent rating criteria 
as well as under the applicable regulations in effect when 
the veteran's claim was filed.  It should be noted that the 
revised criteria may not be applied earlier than the 
effective date of the revised regulations.  

For the benefit of the psychiatric examiner, the revised 
regulations are provided, in pertinent part, as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

38 C.F.R. § 4.130 (Effective November 7, 1996).  

The old criteria provides, in pertinent part, that a 100 
percent rating will be assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is a 
severe impairment in the ability to maintain or retain 
employment.  A 50 percent evaluation is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 30 percent 
evaluation is warranted where there is definite impairment in 
the ability to establish or maintain effective or wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9405 (As in effect prior to November 7, 1996).  In a 
precedent opinion dated November 9, 1993, the General Counsel 
of the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 and West Supp. 2000). 

Lastly, with regard to the issues of increased ratings, the 
Board stresses to the veteran the need to appear for the 
requested examination.  Although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

Although further delay is regrettable, the veteran must be 
afforded VA examinations which fully comply with the Board's 
instructions below.  To ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to his 
claim, the case is REMANDED to the RO for the following 
development:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his right knee and right hip 
disabilities since his discharge from 
service, and for his service-connected 
left knee disability and adjustment 
disorder since August 1994.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, including 
any VA treatment records not already of 
record, and associate them with the 
claims folder.  

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of his 
service-connected left knee disability, 
and to determine, if possible, the 
correct diagnosis and etiology of his 
right hip and knee problems.  The claims 
folder must be made available to the 
examiner for review, and the examiner 
should indicate that he or she reviewed 
the file.  All appropriate testing should 
be undertaken in connection with this 
examination.  

The neurological examiner should note 
whether the veteran has any neurological 
abnormality of the left knee attributable 
to the service connected disability.  If 
so, the nerve involved and the functions 
affected should be discussed.  In 
addition, the severity of the disruption 
of any functions should be discussed.  

The orthopedic examiner should review the 
records and offer an opinion as to 
whether it is at least as likely as not 
that any identified right hip or knee 
disorder is proximately due to or the 
result of the veteran's service-connected 
left knee disability.  The examiner 
should also comment on whether it is at 
least as likely as not any identified 
right hip or knee disorder is being 
aggravated by the service-connected left 
knee disability.  If aggravated, the 
degree of aggravation should be 
quantified, if possible.  In formulating 
responses, the physician should utilize 
the highlighted phrases above which sets 
forth the standard of proof necessary to 
grant a claim.  The physician should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the physician is 
unable to make any determination, she/he 
should so state and indicate the reasons.  
If the physician agrees or disagrees with 
any opinion of record regarding the 
relationship between the left knee 
disability and any identified right hip 
or knee disability, it would be helpful 
if the reasons for any agreement or 
disagreement be set forth.  

Regarding the veteran's left knee 
disability, the examiner should respond 
to the following questions.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  

I.  The examiner should detail the 
degree of range of motion of the 
left knee, and what is considered 
normal range of motion in degrees.  
For VA purposes, normal flexion of 
the knee is to 140 degrees, and 
normal extension is to 0 degrees.  
38 C.F.R. § 4.71, Plate I (2000).  
Also, tests for stability in the 
left knee should be accomplished, 
and any instability should be 
classified as mild, moderate, or 
severe.  If the left knee is 
ankylosed, the examiner should 
specify the fixation in degrees and 
indicate whether it is in favorable 
or unfavorable ankylosis.  If there 
are any scars referable to the 
service connected left knee 
disability, the examiner should note 
whether they are tender or painful 
to objective demonstration

II.  The examiner should determine 
whether the left knee exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  It 
would be helpful if the examiner 
make the requested determinations 
for the period from April 24, 1998 
and the period from approximately 
August 1993 to April 24, 1998.

III.  The examiner should also 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
left knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  If the examiner is unable to 
make such a determination, it should 
be so indicated on the record.  It 
would be helpful if the examiner 
make the requested determinations 
for the period from April 24, 1998 
and the period from approximately 
August 1993 to April 24, 1998.

Each question must be fully answered and 
explained.  The answers should be phrased 
using any standard of proof specified.  
If it is not feasible to answer any 
question posed, the reasons therefor 
should be indicated.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

4.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected adjustment disorder 
under the criteria in DSM III and DSM IV.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner and reviewed in conjunction with 
the examination.  The examiner must 
acknowledge that he/she has reviewed the 
claims folder.  All appropriate testing 
should be performed in connection with 
this examination in order to evaluate 
fully the veteran's condition.  A GAF 
score and an analysis of its meaning 
should be provided for the time period 
from August 1993 to April 24, 1998 and 
for the period from April 24, 1998, and a 
discussion should be included of how the 
service-connected adjustment disorder 
alone has impaired the veteran's social 
and industrial adaptability during the 
above specified periods of time.  The 
examiner should describe his/her findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  All rating 
criteria in both the old and new 
regulation must be addressed.  However, 
the examiner must not assign a rating to 
the veteran's disability.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all medical 
findings necessary to rate the veteran's 
service-connected left knee and 
adjustment disorder and whether they have 
responded to all questions posed.  In 
addition, the RO should assure that the 
provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000 have been 
met.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the 
veteran's claims, based on all the 
evidence of record and all governing 
legal authority, including the Veterans 
Claims Assistance Act of 2000.  This 
should include consideration of the 
issues of secondary service connection 
for right knee and hip disabilities and 
increased ratings for the service-
connected left knee and psychiatric 
disorders.  The provisions of Allen v. 
Brown, 7 Vet. App. 439 (1995) should be 
considered.  Any evidence received and 
not previously considered should be 
reviewed.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
If the veteran fails to appear for any 
examinations, the letter(s) notifying him 
of the date and place of the examination 
and the address to which the letter(s) 
was sent should be included in the claims 
folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



